Licinio v State of New York (2022 NY Slip Op 01681)





Licinio v State of New York


2022 NY Slip Op 01681


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, LINDLEY, AND WINSLOW, JJ.


251 CA 21-01023

[*1]JULIO LICINIO, M.D., PHD, MBA, MS, CLAIMANT-APPELLANT,
vSTATE OF NEW YORK, DEFENDANT-RESPONDENT. 


ROMANO LAW PLLC, NEW YORK CITY (SIDDARTHA RAO OF COUNSEL), FOR CLAIMANT-APPELLANT.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (FREDERICK A. BRODIE OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Court of Claims (Diane L. Fitzpatrick, J.), entered January 8, 2021. The order granted the motion of defendant to dismiss the claim and denied the cross motion of claimant for leave to amend the claim. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at the Court of Claims.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court